DETAILED ACTION
This communication is responsive to the application # 16/573,692 filed on September 17, 2019. Claims 1-30 are pending and are directed toward METHOD AND SYSTEM FOR PRODUCT AUTHENTICATION.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites the limitation "said contactless interface".  There is insufficient antecedent basis for this limitation in the claim.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1-8, 13-16, 19-24, 26, 27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ungurean et al. (An RFID-Based Anti-Counterfeiting Track and Trace Solution, 2011, pages 251-268) from IDS, hereinafter referred to as Ungurean.
As per claim 1, Ungurean teaches a method for use in verification of authenticity of a product (The MICC module is designed as a component of an RFID-based authentication and track & trace system for supply chains. Ungurean, page 252), comprising:
storing product authenticity data in an integrated circuit chip of a verification object, wherein a microprocessor of the integrated circuit chip is operable to utilize at least the stored product authenticity data to determine verification data (Each product has an RFID tag (also named transponder) attached to it. An RFID tag has a factory-programmed identification code stored in a non-volatile memory. This tag also provides a limited capacity memory that is used to store required information. Ungurean, page 252);
receiving an inbound message at a verification server from a remote electronic device, wherein said inbound message comprises test data obtained by the remote electronic device from an integrated circuit chip physically associated with a product of interest (At the distributor’s level, when a product is received into the warehouse, the information saved on the attached RFID tag will be read and sent to the  manufacturer (if authentication is required). Ungurean, page 253); and,
sending an outbound message from the verification server to the remote electronic device in response to receipt of the inbound message, wherein the outbound message is indicative of a either verification of authenticity of the product of interest when the test data is associable with the product authenticity data or non-verification of authenticity of the product of interest when the test data is not associable with the product authenticity data (To accomplish the authentication process, a comparison is carried out between the information received from the distributor and the information from the manufacturer (stored in the manufacturer’s database server). The distributor receives the results of this comparison. Ungurean, page 253).
As per claim 2, Ungurean teaches a method as recited in Claim 1, wherein after said storing the method further comprises: physically associating said verification object with an authentic product that corresponds with said product authenticity data (Thus, an RFID tag could store data concerning the trace of the product to which the tag is attached (for every point of the trace; such information will also be sent to the manufacturer’s server). Ungurean, page 252).
As per claim 3, Ungurean teaches a method as recited in Claim 2, wherein at least said storing is completed by a first party and at least said physically associating is completed by a second party, and wherein said second party is an authorized source or designee thereof for the authentic product (Fig. 1. Authentication and track and trace of products from manufacturer to end user customer. Ungurean, page 253).
As per claim 4, Ungurean teaches a method as recited in Claim 3, wherein said storing is completed pursuant to a contract between said first party and said second party (A client from a warehouse or retail dealer can send an authentication request to the manufacturer’s servers (central or local). If the needed information cannot be found within the central database server associated to the manufacturer, this will require data from a server existing in the manufacturing point. After information is achieved, it is sent to the client which has required it, in order for the client to identify products. Using such mechanism, information existing within the shared database related to the tagged products can be freely accessed. Ungurean, page 260).
As per claim 5, Ungurean teaches a method as recited in Claim 2, wherein after said receiving and prior to the sending the method further comprises: determining whether said test data is associable with said product authenticity data, wherein said outbound message is based upon said determining (This tag may display initial information (manufacturer, product code, manufacturing date, warranty period, server’s address where authentication of products can be performed, or any other information). Ungurean, page 252).
As per claim 6, Ungurean teaches a method as recited in Claim 5, wherein at least portion of said determining is completed at the verification server (Fig. 6. ATPROD system seen from the perspective of a retail dealer. Ungurean, page 259).
As per claim 7, Ungurean teaches a method as recited in Claim 6, wherein at least another portion of said determining is completed at a source server controlled by an authorized source or designee thereof for the authentic product (Fig. 8. Placing of servers to warehouses’ site, Ungurean, page 262).
As per claim 8, Ungurean teaches a method as recited in Claim 5, wherein said determining comprises: first comparing at least a first predetermined portion of one of the test data or algorithmically-determined data that is algorithmically determined utilizing the test data, with separately-stored authenticity data, or data algorithmically determined using the separately-stored authenticity data, to identify the presence or absence of a first predetermined association, wherein a determination that said test data is associable with said product authenticity data requires the first comparing to identify the presence of the first predetermined association (Reading of information from RFID tag is done depending upon RFID tag’s type (with or without temperature sensor). The operation of product authentication is carried out after reading information from RFID tag, and includes the connection to the manufacturer’s server, the reading of information from this server about products, and finally a comparison between this information and that provided on RFID tags. Due to this procedure, authentication of products can be performed only if the module is provided with direct connection to manufacturers’ servers. Ungurean, page 265 ). 
As per claim 13, Ungurean teaches a method as recited in Claim 1, wherein prior to said storing the method further comprises: generating at said verification server said product authenticity data for use in said storing (An RFID tag has a factory-programmed identification code stored in a non-volatile memory. Ungurean, page 252).
As per claim 14, Ungurean teaches a method as recited in Claim 1, wherein said product authenticity data comprises or is generated utilizing data provided by an authorized source or designee thereof for an authentic product (Also, it will satisfy a large number of customer requirements for fields such as industry, retail, supply chain, logistics etc. Ungurean, page 252).
As per claim 15, Ungurean teaches a method as recited in Claim 1, wherein said verification server and said electronic device are each interconnectable to a communications network at remotely located nodes, and wherein said in-bound message is received by the verification server and said outbound message is sent by the verification server via said communications network (Fig. 2. Hardware architecture of the ATPROD system. Ungurean, page 255).
As per claim 16, Ungurean teaches a method as recited in Claim 15, wherein said communications network includes the Internet (Each unit is connected to the Internet, and all units are grouped in a VPN network, Ungurean, page 256), and further comprising: providing a mobile product authenticity application at a mobile application server for download and storage by mobile computing devices interconnectable to the Internet for wireless communications, wherein said electronic device is a mobile computing device having said mobile product authentication application downloaded thereto, and wherein said receiving and sending require use of said mobile product authenticity application at said mobile computing device (Our system integrates mobile systems to extend corporate data outwards to mobile devices for viewing and querying. Also, users can use any mobile device endowed with an RFID reader for data collection. In this way, manual entry data has been eliminated. Moreover, users can read the tags wherever the items are placed, which enables a more flexible storage environment and an efficiency increase of supply chains and anticounterfeiting. We developed an RFID embedded system based on an eBox with an RFID reader attached. Ungurean, page 251).
As per claim 19, Ungurean teaches a method as recited in Claim 16, wherein said verification object further comprises: a substrate to which the integrated circuit chip of the verification object is supportably interconnected; and, an antenna supportably interconnected to the substrate and operatively interconnected or interconnectable to the integrated circuit chip of the verification object to receive/transmit wireless signals; and, wherein said mobile computing device is operable for near field communications with said integrated circuit chip of the verification object via the antenna thereof (Each product has an RFID tag (also named transponder) attached to it. Ungurean, page 252).
As per claim 20, Ungurean teaches a method as recited in Claim 1, wherein the storing further comprises: storing account-related data in said integrated circuit chip of said verification object, wherein access to the stored account-related data requires presentation of issuer key data to the integrated circuit chip of said verification object at a point-of-sale location of an authentic product, and wherein said stored account-related data is indicative of a benefit to be provided to a purchaser of the authentic product (At the manufacturer’s level, each manufactured product will have an attached tag that identifies the product (at the encasement phase). This tag may display initial information (manufacturer, product code, manufacturing date, warranty period, server’s address where authentication of products can be performed, or any other information). Ungurean, page 252).
Claims 21-24, 26, 27 and 30  have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ungurean et al. (An RFID-Based Anti-Counterfeiting Track and Trace Solution, 2011, pages 251-268), in view of MING (Pub. No.: US 2017/0017967, Pub. Date: Jan. 19, 2017), hereinafter referred to as Ungurean and MING.
As per claim 9, Ungurean teaches a method as recited in Claim 8, but does not teach number of times, MING however teaches further comprising: maintaining first count data in the memory in the memory of the IC chip of the verification object, wherein the first count data is indicative of a number of times that the product authenticity data has been utilized to determine said verification data (the anti-counterfeiting code is correct, and the number of times the anti-counterfeiting code is queried and the selling time are provided, MING, [0030]), and wherein the microprocessor of the IC chip of the verification object is operable to utilize at least the first count data and the stored product authenticity data to determine said verification data (Preferably, the anti-counterfeiting code device is a HF or UHF read-write RFID tag, in which the anti-counterfeiting code is stored; the HF or UHF read-write RFID tag is activated and issues the anti-counterfeiting code after a default password is entered. MING, [0099]);
and wherein said determining further comprises: second comparing a second predetermined portion of said one of said test data or said algorithmically-determined data that is algorithmically determined utilizing the test data, with separately-stored second count data to identify the presence or absence of a second predetermined association, wherein the stored second count data is indicative of a number of times that the first comparing has been completed to identify the presence or absence of the first predetermined association wherein a determination that said test data is associable with said product authenticity data requires the first comparing and the second comparing to identify the presence of the first predetermined association and the second predetermined association, respectively (MING, [0077]-[0084]).
Ungurean in view of MING are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ungurean in view of MING. This would have been desirable because none of these methods effectively addresses the confusion which may arise when a tag is checked many times at the server for authenticity. Therefore, it is desirable to provide an improved method and an accompanying system or device to provide a possibility of mitigating these problems (MING, [0010]).

Claim 25 has limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Claims 10, 11, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ungurean et al. (An RFID-Based Anti-Counterfeiting Track and Trace Solution, 2011, pages 251-268), in view of Eberwein et al. (US 2006/0133606, Pub. Date: Jun. 22, 2006), hereinafter referred to as Ungurean and Eberwein.
As per claim 10, Ungurean teaches a method as recited in Claim 5, but does not teach encrypted data, Eberwein however teaches wherein said storing further comprises: storing a private encryption key in the IC chip of the verification object, wherein a microprocessor of the IC chip of the verification object is operable to utilize at least the stored product authenticity data to determine verification data that is encrypted utilizing the stored private encryption key with an encryption algorithm (The invention relates to a wireless tag ('wireless label'; commonly known as 'RFID-(Radio Frequence Identification) Tag' or 'wireless label') with crypto properties (hereinafter 'crypto-wireless-tag'), i.e. a feature to hold blocks of data, containing encrypted data, corresponding crypto or encryption keys and/or digital signatures; furthermore, the invention relates to a method to operate the crypto-wireless-tag and a wireless-crypto-system for the use of the crypto-wireless-tag. Eberwein, [0001]);
and wherein said determining comprises: decrypting the test data to obtain decrypted test data utilizing a stored private decryption key with a decryption algorithm that correspond with said encryption key and said encryption algorithm, respectively (The crypto-wireless-tag contains a readable data set, comprising at least one block of crypto data. Thereby, in the first instance the form of the data set is irrelevant and not limited to standardized formats. The data set also can be the block of crypto data itself, thus, having no further blocks of data. The data set may have more blocks of crypto data of different functions and/or keys. A block of crypto data means a data area, to which at least one cryptographic key is associated, to encrypt, decrypt or identify ( e.g. for digital. signing) data, i.e. comprises such a key and/or comprises an information where such a key is provided. Eberwein, [0011]); and,
first comparing at least a first predetermined portion of one of the decrypted test data or data that is algorithmically determined utilizing the decrypted test data, with separately-stored authenticity data, or data algorithmically determined using the separately-stored authenticity data, to identify the presence or absence of a first predetermined association, wherein a determination that said test data is associable with said product authenticity data requires the first comparing to identify the presence of the first predetermined association (Crypto technology according to the state of the art in combination with a corresponding infrastructure allows to used crypto key pairs as digital signature and identification key, respectively, on wireless tags, against which an authentication can be applied. This digital signature and identification key may be used, respectively, to identify and/or authenticate wireless tags, and thus, also items linked to this tag. Furthermore, the digital signature and identification key, respectively, may be used as index to a source of data, which may provide more information. Eberwein, [0052]).
Ungurean in view of Eberwein are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ungurean in view of Eberwein. This would have been desirable because by scanning of the key a crypto-wireless tag can individually be identified, and therefore authenticated, whereas the key, e.g. a digital signature, cannot easily be created or falsified due to its cryptographic nature. (Eberwein, [0012]).

As per claim 11, Ungurean in view of Eberwein teaches a method as recited in Claim 10, wherein said storing further comprises: storing a private algorithm in the memory of the IC chip of the verification object, wherein the microprocessor of the IC chip of the verification object is operable to first apply the stored private algorithm to at least the stored product authenticity data to obtain the verification data, and to second apply the encryption algorithm with the stored encryption key to determine said encrypted verification data; and wherein after said decrypting and prior to said first comparing said determining further comprises: applying another private algorithm that corresponds with said private algorithm to said decrypted test data to obtain said algorithmically-determined data for use in said first comparing (Eberwein, [0059], [0062]).
Claims 28 and 29 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ungurean et al. (An RFID-Based Anti-Counterfeiting Track and Trace Solution, 2011, pages 251-268), in view of NXP (Make Your Products Smarter and More Secure with RFID-NFC, September 2016, 16 pages), hereinafter referred to as Ungurean and NXP.
As per claim 17, Ungurean teaches a method as recited in Claim 16, wherein said mobile product authentication application is operable to configure said mobile computing device to: authenticate the mobile computing device to said integrated circuit chip of said verification object via said contactless interface (Clients at the level of MICC modules can also be created, in the view of configuring and local tracking, for packaging of cases, pallets or charging/ discharging at docks level. If servers from other levels are clients of other servers, then servers from the last level will represent the clients of readers. The diversity and complexity of readers should be hidden by these servers. As result, they will implement a software level, often named HAL (Hardware Abstraction Level), especially to operating systems, which signifies a level of hardware abstracting. Each unit is connected to the Internet, and all units are grouped in a VPN network. Ungurean, page 256);
Ungurean does not teach explicitly a contactless interface, NXP however teaches obtain said verification data from said IC chip physically associated with said product of interest via a contactless interface (RFID-NFC refers to contactless technologies that identify items over a range of distances, in most cases without the need for a battery. RFID-NFC tags combine a tiny microchip with an antenna that picks up electromagnetic energy beamed at it from a reader. When a tag senses the beamed energy, the tag sends its unique identifier to the reader. NXP, page 5);
Ungurean in view of NXP are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ungurean in view of NXP. This would have been desirable because RFID-NFC lets you • Protect your brand with anytime, anywhere digital authentication • Control your supply chain with digital track, trace, and authentication features • Create deeper customer relationships with personal interactions and exclusive experiences • Make better decisions based on real-time data analytics (NXP, page 5).

 send a message corresponding with the inbound message comprising the verification data to a mobile application server via the communications network; receive a message corresponding with the outbound message verification server from the mobile application server via the communications network (steps 1-8 of NXP Cryptographic Tag authentication, NXP, page 15); and,
provide a user-discernable output indicative of one of verification of authenticity of the product of interest or non-verification of authenticity of the product of interest (Tagged products give consumers new ways to engage, for deeper relationships, NXP, Fig. page 5).
As per claim 18, Ungurean in view of NXP teaches a method as recited in Claim 17, wherein said mobile application server is provided by at least one of: an authorized source or designee thereof for an authentic product, wherein the mobile application server is interconnectable to the communications network to receive messages from and send messages to said mobile computing device, and to send said corresponding inbound message and receive said corresponding outbound message from said verification server; and, said verification server (Fig. 5. Software architecture of the ATPROD system, Ungurean, page 258).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ungurean et al. (An RFID-Based Anti-Counterfeiting Track and Trace Solution, 2011, pages 251-268), in view of Eberwein et al. (US 2006/0133606, Pub. Date: Jun. 22, 2006), in view of MING (Pub. No.: US 2017/0017967, Pub. Date: Jan. 19, 2017), hereinafter referred to as Ungurean, Eberwein and MING.
As per claim 12, Ungurean in view of Eberwein teaches a method as recited in Claim 10, but does not teach number of times, MING however teaches further comprising: maintaining first count data in the memory in the memory of the IC chip of the verification object, wherein the first count data is indicative of a number of times that the product authenticity data has been utilized to determine said verification data (the anti-counterfeiting code is correct, and the number of times the anti-counterfeiting code is queried and the selling time are provided, MING, [0030]), and wherein the microprocessor of the IC chip of the verification object is operable to utilize at least the first count data and the stored product authenticity data to determine said verification data (Preferably, the anti-counterfeiting code device is a HF or UHF read-write RFID tag, in which the anti-counterfeiting code is stored; the HF or UHF read-write RFID tag is activated and issues the anti-counterfeiting code after a default password is entered. MING, [0099]);
and wherein said determining further comprises: second comparing a second predetermined portion of said one of said decrypted test data or said algorithmically-determined data that is algorithmically determined utilizing the decrypted test data, with separately-stored second count data to identify the presence or absence of a second predetermined association, wherein the stored second count data is indicative of a number of times that the first comparing has been completed that identifies the presence or absence of the first predetermined association, wherein a determination that said test data is associable with said product authenticity data requires the first comparing and the second comparing to identify the presence of the first predetermined' and the second predetermined association, respectively (MING, [0077]-[0084]).
Ungurean in view of Eberwein in view of MING are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ungurean in view of Eberwein in view of MING. This would have been desirable because none of these methods effectively addresses the confusion which may arise when a tag is checked many times at the server for authenticity. Therefore, it is desirable to provide an improved method and an accompanying system or device to provide a possibility of mitigating these problems (MING, [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492